Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 1 of 17 Page ID #:627




                    Exhibit A
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 2 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:628 11)09 AM




                                                                        BLOG      >    MEETING EXPECTATIONS: ← Prev   | Next →
                                                                        A LETTER FROM ANOVOS TO OUR CUSTOMERS




                                                                        Meeting Expectations: A
                                                                        Letter from ANOVOS To
                                                                        Our Customers
                                                                        To our customers,

                                                                        At ANOVOS, we strive to make high quality
                                                                        products and deliver them in a timely manner. Our
                                                                        founding principle was to create costumes and
                                                                        props that would set the “gold standard” in
           Facebook Twitter Instagram
                                                                        production quality replicas. However, we realize
                Account login →
                                                                        that we have not effectively met the delivery
          Cart : 0 items $ 0.00 USD                                     expectations of our customers, and we would like
                   Checkout →                                           to sincerely apologize for any frustration this may
                                                                        have caused.

     Search                                →                            Our goal is always to improve all aspects of our
                                                                        company, and we are aware of the delays in
                                                                        production, refunds, and in-stock shipments. We,
          Shop                     Support
                                                                        too, consider these delays unacceptable and hear
                                                                        your concerns.
     Search
                                                                        Over the next few days we will be communicating
     FAQ                                    +                           how ANOVOS plans to change in order to serve
                                                                        our customers and community better. It is our
     Newsletter                                                         hope that these necessary changes in both
                                                                        process and transparency will restore your trust
     Behind the Scenes Blog                                             and faith in us as a valued customer.

                                                                        Thank you for your support and patience.
     About Us




https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                     Page 1 of 16
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 3 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:629 11)09 AM


     Customer Support
                                                                        Joe Salcedo, CEO ANOVOS Productions LLC

     Sizing & Measuring Instructions                                    Dana Gasser, COO ANOVOS Productions LLC

     Instructions and Downloads


     Press
                                                                            Anovos Productions LLC          April 05, 2019

                                                                            0 tags (show)
     Privacy Policy
                                                                        Share this:      Tweet         Like 537
     Terms & Conditions




                                                                        Comments



     Subscribe to our Newsletter                                                               Richard Nelson said:

     Enter your email address...                                                               Excellent! Hope you get it all
                                           →
                                                                                               sorted as the stuff you do produce
                                                                        is fraking awesome…
     Copyright ©2010-2019 ANOVOS
     Productions
     Disney / Lucasfilm Ltd. licensed products
     are shipped in North America and select
                                                                                               Phil UK said:
     International locales by the laws, treaties
     or regulations of the United States of
     America, including without limitation, any                                                Quality product – get delivery
     local or State rules, laws and/or
     regulations.                                                                              right would be brilliant
     NBC Universal and CBS Studios Inc.,
     licensed products are shipped
     Internationally by the laws, treaties or
     regulations of the United States of
     America, including without limitation, any                                                John said:
     local or State rules, laws and/or
     regulations.
                                                                                               I appreciate this note of
     For optimal viewing please use the current
     versions of Safari, Internet Explorer,                                                    acknowledgement as it is the first
     Chrome, or Firefox.
                                                                        time it has come from who should have been
     POS and Ecommerce by Shopify
                                                                        speaking directly to us prior to this moment. I
                                                                        would like to hold you to your phrase above, “few
                                                                        days,” and perhaps see information regarding the
     Visa       Mastercard
                         Discover

https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                        Page 2 of 16
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 4 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:630 11)09 AM

                                                                        imminent, successful, and satisfying delivery of
                                                                        what I ordered over three years ago. In
                                                                        expectation of a “gold standard” costume I twice
                                                                        made plans with friends and family that in the end
                                                                        both disappointed friends and family and left me
                                                                        feeling used. Please stay in almost constant
                                                                        contact with all of us until we are made whole.




                                                                                               Robert said:

                                                                                               Your product is fantastic. All the
                                                                                               rest, as you know, desperately
                                                                        needs to catch up. I hope you find the solution.




                                                                                               Ross Clark said:

                                                                                               Keep up the good work with the
                                                                                               replica items.
                                                                        Im hopefull that i will be able to get some gear
                                                                        from you soon.




                                                                                               Johnathan Corrales said:

                                                                                               Any experienced cosplayer can tell
                                                                                               you to allow for extra time to
                                                                        tweak your gear before your event, so we’re used
                                                                        to budgeting our time. Thank you for the heads
                                                                        up! Some things in life are well worth the wait.




                                                                                               Sheldon said:

                                                                                               Quality on the items I’ve received
                                                                                               is aces. But sadly … I’ve had

https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                        Page 3 of 16
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 5 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:631 11)09 AM

                                                                        multiple disappointments with shipping and
                                                                        delays. Due to the last few delays, I chose to find
                                                                        alternatives. I’m thrilled that a focus on delivery
                                                                        has made its way up to a priority.




                                                                                               Don Coon said:

                                                                                               I just received my neck seal. Sure
                                                                                               it was a long wait, but the quality
                                                                        is worth it.
                                                                        Once you figure out shorter purchase to delivery
                                                                        times, nobody will be able to surpass what you
                                                                        offer.




                                                                                               Omar said:

                                                                                               Good to hear! :)
                                                                                               Looking forward to your updates!




                                                                                               Jack Marshall said:

                                                                                               You guys are terrific! Thanks for
                                                                                               updating us. What you do is
                                                                        invaluable to the fan community. Keep it up.




                                                                                               Gavin said:

                                                                                               Very good news! I’ve avoided pre-
                                                                                               orders (as tempting as they’ve b
                                                                        been) because I’ve heard of unfulfilled pre-orders
                                                                        pushing 3 years of waiting. Hopefully soon that
                                                                        will change! Very exciting!



https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                         Page 4 of 16
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 6 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:632 11)09 AM



                                                                                               Jeff said:

                                                                                               Its nice to see ownership in
                                                                                               shortcomings.




                                                                                               Michael Aguera said:

                                                                                               Thanks for the update and double
                                                                                               thanks for taking responsibility to
                                                                        improve delivery schedules. I’m looking forward to
                                                                        what you put in place.




                                                                                               Laura L Salazar said:

                                                                                               I know the quality of your
                                                                                               products is well known. I just want
                                                                        my order.




                                                                                               Allan UK said:

                                                                                               My friends have shown me the
                                                                                               fantastic quality costumes that
                                                                        you produce and this is why I placed my orders.
                                                                        I’m sure the wait will be worthwhile. Just
                                                                        impatient to see the quality product!




                                                                                               Alan C. Huffines said:

                                                                                               I’m a fan and owner of your
                                                                                               products. Please don’t go away.




https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                         Page 5 of 16
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 7 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:633 11)09 AM

                                                                                               Deanne said:

                                                                                               I would love to have the product
                                                                                               and not a refund. My frustrations
                                                                        come from the lack of communication and the
                                                                        communication I did receive never came true and
                                                                        only when I reached out again did I get another
                                                                        date that would come and go. Just poor customer
                                                                        service. I will await your next direction email
                                                                        before I consider buying more products. I have 2
                                                                        products now and have been waiting over a year
                                                                        for the next 2 items. Please make this happen.




                                                                                               Jeremy Burke said:

                                                                                               I’ve got two orders pushing three
                                                                                               years, so I’ve avoided ordering
                                                                        anything else… which is a bummer because your
                                                                        products are amazing! I look forward to receiving
                                                                        my orders and seeing your improvements going
                                                                        forward.




                                                                                               oscar varela said:

                                                                                               AMAZING!!! LET’S DO THIS!!!!




                                                                                               James Rutherford said:

                                                                                               That sounds great I just wish you
                                                                                               would update your shipping so I
                                                                        could get your awesome stuff shipped to my
                                                                        country.




https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                       Page 6 of 16
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 8 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:634 11)09 AM

                                                                                               Rob said:

                                                                                               I’ll be waiting to see how this
                                                                                               plays out, but I’m glad to hear an
                                                                        acknowledgement of the problem finally. I ordered
                                                                        armor from Anovos and although the wait was
                                                                        long it was only pushed back slightly from the
                                                                        original projection. However, there have been lots
                                                                        of products since I’ve wanted to order but have
                                                                        not done so because of everything I have been
                                                                        seeing online about the state of delivering,
                                                                        including things supposedly “in stock and ready
                                                                        for shipping”. Once I see faster production and
                                                                        delivery times I will gladly order in the future. I
                                                                        want to support the company because the quality
                                                                        is great. Good luck…




                                                                                               Michael Richey said:

                                                                                               Thank you! I’ve never Been let
                                                                                               down or disappointed with
                                                                        anything you guys have done. Keep up the great
                                                                        work, really appreciate open communication and
                                                                        want to make sure you know you guys (and girls)
                                                                        are awesome! Keep up the great work!




                                                                                               Denis Desforges said:

                                                                                               Your stuff is great. I just wish that
                                                                                               when your in stock items are on
                                                                        sale that the ones I want aren’t for U.S. only. I’m in
                                                                        Canada.




                                                                        Howard said:

https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                           Page 7 of 16
         Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 9 of 17 Page ID 12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:635 11)09 AM

                                                                                               This is a step in the right direction.
                                                                                               I have an order that I’ve been
                                                                                               waiting 3 years for and seeing
                                                                                               either no communication or
                                                                        promises made that have come and gone over and
                                                                        over. I also have another “in stock” order that’s
                                                                        now taking a while. I think your products are
                                                                        excellent and also want to see them delivered and
                                                                        not just refunded my money. Hoping you guys can
                                                                        make real changes. Constant communication,
                                                                        transparency, and honesty are key.




                                                                                               Paul Szklennik said:

                                                                                               Thank you for addressing these
                                                                                               issues directly to us, the customer.
                                                                        I look forward to seeing how you will improve your
                                                                        process lifecycle, delivery times, and transparency.
                                                                        I also want to thank your CS team who have been
                                                                        on the front lines, and have always been patient
                                                                        and answered all my concerns. May the force be
                                                                        with you!




                                                                                               Steve said:

                                                                                               I echo what others said regarding
                                                                                               quality. However, not notice states
                                                                        that you shipping hasn’t met customer
                                                                        expectations. I think the issue is that it hasn’t met
                                                                        your stated lead times, from which our
                                                                        expectations stem. I look forward to seeing
                                                                        shipping improvements, but a realistic published
                                                                        lead time would will bring you halfway there.




https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                            Page 8 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 10 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:636 11)09 AM

                                                                                               Sidney Okamoto said:

                                                                                               Never had a problem with my star
                                                                                               trek and star wars items. Quality is
                                                                        top notch. Please don’t sacrifice the quality of the
                                                                        products for faster service.




                                                                                               Richard Yamada said:

                                                                                               Being one of your first customers
                                                                                               and getting most of my stuff. I can
                                                                        see where the company will be going and that
                                                                        taking responsibility to correct these problems will
                                                                        go a long way towards restoring this company’s
                                                                        reputation.




                                                                                               Brad Cormack said:

                                                                                               Also glad to hear that you are
                                                                                               addressing the shipping concerns
                                                                        of your customers. I was a frustrated customer
                                                                        that ordered an ’In Stock" item and had to wait
                                                                        weeks before shipment. I was, however, very
                                                                        happy with the product!




                                                                                               Gary said:

                                                                                               I’m looking forward to the
                                                                                               announcements. However keep in
                                                                        mind that many people won’t be satisfied until
                                                                        there is a better track record of delivering products
                                                                        in a reasonable amount of time. Multiple year
                                                                        waits are not reasonable.



https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                          Page 9 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 11 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:637 11)09 AM

                                                                        The communications about the design of the
                                                                        recently announced products have been great.

                                                                        Better communication of the status of products in
                                                                        production would be appreciated. At this time we
                                                                        have no idea how long it will be before a product
                                                                        is delivered because many of them get delayed
                                                                        multiple times. The estimated delivery range on
                                                                        the product page doesn’t mean much because of
                                                                        those delays.

                                                                        I have been happy with all of the products I have
                                                                        received.




                                                                                               Barry Rice said:

                                                                                               I’m looking forward to getting the
                                                                                               beautiful stuff I’ve ordered!




                                                                                               Edward OConnor said:

                                                                                               Thank you. I look forward to
                                                                                               hearing more.




                                                                                               Yvon Boudreau said:

                                                                                               I’m not overly worried. My delivery
                                                                                               has a range of April to June,
                                                                        anyhow. I’m patient. Just, please, do not forget me.
                                                                        :)




                                                                        Jeff Semler said:

                                                                        Keep up the top notch quality! Thank you for

https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                         Page 10 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 12 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:638 11)09 AM

                                                                                               working on the rest of it!




                                                                                               Jonathan Walker said:

                                                                                               Glad to see this message. It’s long
                                                                                               over due. I echo the same
                                                                        comments others have said. I also feel that the
                                                                        product is excellent. There were many times I
                                                                        wanted to preorder an item, but due to lack of
                                                                        delivery or waiting forever to get an item (3 years
                                                                        is not uncommon), it wasn’t worth the risk. If you
                                                                        guys can get your costumer service issues under
                                                                        control, I think the possibilities are endless.
                                                                        Contact with your costumers will go a long way.
                                                                        Thanks again.




                                                                                               Jake said:

                                                                                               The stuff you make is second to
                                                                                               none. I’m more than willing to be
                                                                        patient in support.




                                                                                               Scott said:

                                                                                               As someone who has at least 6
                                                                                               fairly long backorders…. all I ask
                                                                        for is regular communication and transparency
                                                                        about the delays. I am understanding but I don’t
                                                                        have unlimited disposable income but I love the
                                                                        products when I get them.

                                                                        Thanks for the update and please keep the


https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                         Page 11 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 13 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:639 11)09 AM

                                                                        communication lines open.




                                                                                               David P. said:

                                                                                               Please remember that
                                                                                               communication IS critical and that
                                                                        WE (the customers) are the heart of your
                                                                        business.




                                                                                               Stuart said:

                                                                                               Hey, we are on your side, we want
                                                                                               what you want, the best available
                                                                        !! Thank you for your faith in us the fans /
                                                                        customers. We are very excited to order more
                                                                        from you once we have our backorders. Dont give
                                                                        in to the banks they don’t understand us !!




                                                                                               Timothy Thompson said:

                                                                                               I am looking forward to these
                                                                                               updates. I have ordered so many
                                                                        items and I’m still waiting for them all. I have some
                                                                        of the items I have ordered and used them at
                                                                        Comic-Cons. I love the look and feel of these
                                                                        costumes. I can’t wait till the rest of the items I
                                                                        ordered get to me. You guys have such great
                                                                        quality items.




                                                                                               Dennis said:

                                                                                               Thank you for acknowledging this.
                                                                                               To be honest, this is what has held

https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                         Page 12 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 14 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:640 11)09 AM

                                                                        me back from ordering more. Once the helmet is
                                                                        finally shipped and things improve, I would be
                                                                        glad to consider more purchases. Best of luck.




                                                                                               Barrie said:

                                                                                               I would like to echo all the positive
                                                                                               comments here. I hope you find a
                                                                        way to maintain the high quality but also improve
                                                                        comms and speed up the delivery process. Thanks
                                                                        for the honesty.




                                                                                               Paul Close said:

                                                                                               Just growing pains
                                                                                               Mates! Keep up the great work.




                                                                                               Rob said:

                                                                                               Thank you for speaking out on this
                                                                                               issue. As stated by others
                                                                        communication to your customers is key.




                                                                                               Bryan said:

                                                                                               Good to see this. I, like many have
                                                                                               an order pushing 3 years. I’m ok
                                                                        with delays when you’re trying to get things right.
                                                                        That said, you should really consider a monthly
                                                                        status report to customers just to keep us in the
                                                                        loop. Delays happen. Communication is key to
                                                                        keep your customers.



https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                           Page 13 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 15 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:641 11)09 AM



                                                                                               ANDY said:

                                                                                               FINALLY! Thank you for coming
                                                                                               out with that letter. Can’t help but
                                                                        still feel skeptical about it. You will need to work
                                                                        hard to earn back my trust but my loyalty still
                                                                        stands with you on your products. I just want to
                                                                        hear updates from you weekly on the status of my
                                                                        orders. I order things from other sites and I never
                                                                        had such experiences from them. I just hope your
                                                                        words are sincere this time.




                                                                                               Sorpigal said:

                                                                                               I don’t mind delays I just don’t like
                                                                                               silence. More communication is
                                                                        always good.




                                                                                               Trent said:

                                                                                               Very happy to hear this. I have
                                                                                               been waiting for an order for
                                                                        almost 2 years. I am happy to wait for a quality
                                                                        product, but more transparency and frequent
                                                                        updates would eb greatly appreciated.
                                                                        Thank you




                                                                                               Brenton Thomas said:

                                                                                               I understand that some orders
                                                                                               may take time and that is fine,
                                                                        considering the size of some of these items.
                                                                        If you are looking to improve your service that is


https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                           Page 14 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 16 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:642 11)09 AM

                                                                        great but i can tell you i am not dissatisfied with
                                                                        your service at all!!!
                                                                        If things are delayed and we get updates as to
                                                                        how long or what the delay is that is ok because
                                                                        at least you have taken the time to let your valued
                                                                        customers know what is going on and that is a
                                                                        rare thing these days.




                                                                                               SithPop said:

                                                                                               I am glad you guys are willing to
                                                                                               look at the distribution issues
                                                                        which have unfortunately become synonymous
                                                                        with ordering from Anovos. From personal
                                                                        experience I was delivered quick shipping on an
                                                                        entire kit, with only one issue. I reached out to
                                                                        your customer service team the day I received my
                                                                        kit and the issue was immediately resolved. I
                                                                        guess I got lucky… according to some people.
                                                                        Anyway, there’s always room for improvement
                                                                        and keep up the good work. T. in Atlanta




                                                                                               Victor said:

                                                                                               please,please, send your products
                                                                                               to Mexico, we love them.




                                                                                               Kenneth Stevens said:

                                                                                               Have loved everything i have
                                                                                               gotten from you. Especially my
                                                                        Black Imperial Officers uniform but have been
                                                                        waiting because of delays for the First Order
                                                                        Imperial Officer hat. Delays seem to be a norm. I

https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                       Page 15 of 16
        Case 2:19-cv-04821-MWF-KS Document 52-1 Filed 12/30/19 Page 17 of 17 Page ID12/30/19,
Meeting Expectations: A Letter from ANOVOS To Our Customers | ANOVOS Productions LLC #:643 11)09 AM

                                                                        also have an order for Kirks jacket and hope when
                                                                        it comes around, it doesnt wind up being delayed.




                                                                        Leave a comment

                                                                        Please note: comments must be approved before
                                                                        they are published.



                                                                        Name *


                                                                        Email *


                                                                        Comment *




                                                                                               POST COMMENT




https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-our-customers                                Page 16 of 16
